Citation Nr: 0330521	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for recurrent subluxation, left patella 
with chondromalacia.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for recurrent subluxation, right patella 
with chondromalacia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 
1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 decision by the RO 
which denied increased ratings for the veteran's bilateral 
knee disabilities.  In May 2003, a hearing was held at the 
RO before the undersigned member of the Board.  

At the personal hearing in May 2003, the veteran withdrew 
the issue of service connection for heat stroke which had 
been perfected on appeal.  Accordingly, this issue will not 
be addressed in this decision.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

A review of the claims folder reveals that the veteran was 
sent VA letters in October 2000 and April 2001 advising him 
of the VCAA, and VA's duty to assist her in the development 
of her claim.  The letters were very general and did not 
specifically advise the veteran of the evidence VA had 
regarding her claim and what evidence she needed to provide.  
Overall, the information provided to the veteran was not 
sufficient to satisfy the requirements of the VCAA.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate her claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was 
to provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A general letter addressing these provisions is 
not sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  In the veteran's case, the standards 
established by VCAA have not been met and this violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  

Initially, it is noted that while the veteran was examined 
by VA during the pendency of this appeal, the most recent 
examination was conducted more than four years ago.  
Furthermore, none of the examinations of record include any 
findings needed to assess the degree of functional 
impairment of either knee under 38 C.F.R. §§ 4.40, 4.45, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Since the most recent VA examination, the veteran apparently 
had additional surgery on her left knee.  Although she 
provided VA with copies of some private treatment records, 
there has been no attempt to identify or obtain all 
pertinent medical records for the appeal period.  

Given the absence of relevant clinical information and the 
time elapsed since the most recent examination of record, 
the Board finds that the current medical evidence is 
inadequate and that a more contemporary examination should 
be undertaken prior to appellate consideration.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated her 
for her bilateral knee disabilities 
since June 1998.  After securing the 
necessary release, the RO should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, she should be so informed 
and it should be documented in the 
claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her bilateral knee 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The clinical findings 
and reasons upon which the opinions are 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

I  The examiner should note any 
limitation of motion in the right 
and left knee, and indicate what is 
considered normal range of motion.  
Also, tests for stability in each 
knee should be accomplished, and 
any instability should be 
classified as mild, moderate, or 
severe.  If there are any scars 
referable to the service-connected 
left knee disability, the examiner 
should note whether they are tender 
or painful to objective 
demonstration.  

II  The examiner should determine 
whether either knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the 
service-connected disabilities.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, 
intermediate or unfavorable 
ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when 
either knee is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
bilateral knee disabilities have been 
provided by the examiner.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent, and 
any additional information obtained as a 
result of this remand.  If additional 
disabilities are identified which are 
found to be related to the service-
connected knee disabilities, the RO 
should consider whether a separate 
rating is warranted.  See VAOPGCPREC 23-
97.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


